Citation Nr: 0521848	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1980 
and from August 1981 to August 1984.

By rating action dated in May 2001, the Regional Office (RO) 
denied the veteran's claim for service connection for a 
psychiatric disability.  He was notified of this decision and 
of his right to appeal by a letter dated later that month.  A 
timely appeal was not perfected.  The veteran sought to 
reopen his claim for service connection for a psychiatric 
disability in March 2002.  In a rating decision dated in May 
2002, the RO again denied service connection for a 
psychiatric disability.  This case was previously before the 
Board in August 2004, at which time it was remanded.  The 
case is again before the Board for appellate consideration.  

The reopened claim of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in May 2001, the RO denied 
service connection for a psychiatric disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence received since the May 2001 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and relates 
to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The May 2001 RO decision which denied service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the May 2001 RO decision is new 
and material, and the claim for service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

The Board notes that the RO sent the veteran letters in May 
2002, September 2003 and August 2004 that addressed the claim 
for service connection for a psychiatric disability, but made 
no mention of the fact that new and material evidence had to 
be submitted.  However, in view of the decision below solely 
with respect to the limited question of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, any failure to comply with the VCAA is moot.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finality 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the RO most recently 
denied the veteran's claim for service connection for a 
psychiatric disability in May 2001.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record in May 2001, and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence"

The service medical records disclose that on a report of 
medical history in July 1981, in conjunction with the 
entrance examination, the veteran related a history of 
depression.  It was indicated that this was financial in 
nature and he denied suicidal ideation.  The veteran denied 
alcohol or drug abuse.  A psychiatric evaluation was normal 
on the entrance examination in July 1981.  Of record are 
ADAPCP (Alcohol and Drug Abuse Prevention and Control 
Program) Intake Records dated in April and August 1983.  
These reflect a diagnosis of cannabis.  The veteran was 
involved in a motor vehicle accident in April 1984, in which 
he and his passengers were thrown out of the car.  He 
complained of multiple traumas upon hospitalization.  The 
final diagnoses were left renal contusion, left knee capsular 
injury, right lower lobe pneumonia and alcohol intoxication.  
A psychiatric evaluation on the separation examination in 
July 1984 was normal.

Statements dated in June 1997 and March 1998 were received 
from a private psychiatrist.  He asserted that the veteran 
was being treated for anxiety disorder and that it was 
related to recent traumatic events that occurred in Tulsa, 
Oklahoma.  The physician indicated that the veteran had had 
his life threatened on numerous occasions by a certain 
individual.  

In a statement dated in August 1999, a private physician 
related that the veteran had been under extra stress at his 
job.  He noted that the veteran indicated that he had had the 
stress for a year or two from his work at the United States 
Postal Service (USPS).  

VA outpatient treatment records dated from 1999 to 2001 have 
been associated with the claims folder.  The veteran was seen 
in October 1999 and reported that he had felt paranoid and 
anxious for the previous seven years.  He stated that his 
symptoms began in 1992 after an employee threatened him, and 
that they got worse with harassment at work.  It was 
indicated that he had been seeing psychiatrists since 1997.  
Following a mental status evaluation, the pertinent diagnoses 
were paranoid delusional disorder, persecutory type and 
paranoid personality disorder.  It was stated that the 
veteran's symptoms were present in service, but had become 
much worse over the previous seven years.  In January 2001, 
the veteran related that he had been labeled with depression 
in service, and that he had been treated for the previous two 
years at a VA clinic.  He also mentioned that he had been 
seen at a private clinic for depression and anxiety.  

The May 2001 rating decision 

By rating action dated in May 2001, the RO denied the 
veteran's claim for service connection for depression, to 
include anxiety.  It was noted that the service medical 
records were negative for complaints or treatment of a 
psychiatric disability and that there was no clinical 
evidence to relate his current psychiatric disability to 
service.  

The additional evidence 

The evidence received since the May 2001 rating decision 
includes duplicates of service medical records and VA 
outpatient treatment records; the transcript of a hearing 
conducted at the RO; and private medical records. 

VA outpatient treatment records show that the veteran was 
seen in January 2001.  It was noted that he appeared to have 
had mental problems in service that had continued since his 
discharge.  In November 2001, the veteran reported distress 
over the death of his mother earlier that year.  He stated 
that he had been treated during service for depression and 
self-medicating with cannabis.  The examiner noted that the 
veteran had a record of depression in July 1981.  

A portion of a decision from the Equal Employment Opportunity 
Commission was received in May 2003.  It was indicated in the 
decision that an employee assistance program counselor stated 
that the veteran had first contacted him in October 1994 with 
anxiety and depressive symptoms.  The counselor reportedly 
referred the veteran to his family physician.  

A private psychologist examined the veteran for the Social 
Security Administration in March 2004.  The veteran reported 
that he had worked for the USPS from 1994 to 2000 and that 
his problems began to interfere with his work in 1998.  The 
veteran related a history of treatment for post-traumatic 
stress disorder (PTSD), beginning in 1997 at the Tulsa 
Regional Medical Center.  He further described a history of 
traumatic events accompanied by a response of intense fear or 
helplessness, related to a car wreck in 1983 and a physical 
assault in 1992.  The diagnoses were PTSD, chronic, and major 
depressive disorder, recurrent.  The examiner commented that 
the veteran reported signs and symptoms consistent with PTSD, 
stemming from a car wreck in 1983 and a physical assault in 
1992.  He added that the veteran had developed major 
depression secondary to that.  

Analysis 

When the RO denied service connection for a psychiatric 
disability in May 2001, it concluded that there was no 
objective evidence to link the veteran's psychiatric 
disability to his period of service.  In this regard, it is 
significant to point out that following an evaluation by a 
private psychologist in March 2004, he opined that the 
veteran had PTSD and that it was due, in part, to the motor 
vehicle accident the veteran sustained in service.  The Board 
finds that this evidence is new and not cumulative, and 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for psychiatric 
disability.  As such, the Board finds that new and material 
evidence has been received to warrant reopening of the claim 
for service connection for a psychiatric disability.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disability 
and, to this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a psychiatric 
disability.  Initially, the Board observes that the service 
medical records from the veteran's service with the National 
Guard from July to October 1980 have not been associated with 
the claims folder.  In this regard, the Board notes that in 
its August 2004 remand, it directed the RO to obtain all 
service medical records.  This has apparently not been 
accomplished.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran has referred to 
treatment he received for a psychiatric disability at the 
Tulsa Regional Medical Center.  No attempt has been made to 
procure these records.  

Finally, the Board notes that the veteran has not been 
afforded a VA psychiatric examination following his discharge 
from service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO should contact the National 
Personnel Records Center and obtain the 
service medical records from the 
veteran's initial period of service, as 
well as ensure that all service medical 
records have been associated with the 
claims folder. 

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a psychiatric 
disability since his separation from 
service.  The veteran should be requested 
to furnish this information for the Tulsa 
Regional Medical Center.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disability.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
current psychiatric disability that is 
related to service, to include the motor 
vehicle accident he was involved in 
during service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


